Citation Nr: 0726919	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for a skin disorder, 
claimed as a rash.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran's April 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects his request for a hearing before 
a Veterans Law Judge in Washington, D.C.  However, by a June 
2004 communication, the veteran notified the RO that he would 
not be unable to make a personal appearance before the Board 
in Washington, D.C., and requested adjudication of his 
appeal.  Accordingly, the Board concludes that the appellant 
has effectively withdrawn his request for such a hearing.  
38 C.F.R. §§ 20.702(d), 20.704(d).

From June 2004 to November 2006, the veteran submitted 
additional evidence to his Congressman and this evidence was 
forwarded from the office of his Congressman to the Board.  
This additional evidence consists of information from the 
National Archives and the Department of the Army with respect 
to the ship aboard which the veteran served during his period 
of active duty service, private treatment records, and a 
decision from the Social Security Administration.  Inasmuch 
as there are no current diagnoses of PTSD or a skin disorder, 
this evidence is not relevant to the claims of entitlement to 
service connection for these disorders.  

However, the veteran has been diagnosed with diabetes 
mellitus and, as explained in the remand section below, the 
newly received evidence is relevant with respect to this 
claim.  These records were not in his claims file when the RO 
last considered this claim and he did not waive his right to 
have this additional evidence initially considered by the RO.  
Thus, to avoid potential prejudice to the veteran, the issue 
of entitlement to service connection for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  See 38 C.F.R. §§ 19.31, 20.800, 20.1304; 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

There is no medical diagnosis of PTSD or a skin disorder, 
claimed as a rash.


CONCLUSION OF LAW

Neither PTSD nor a skin disorder were incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection for PTSD and a 
skin disorder, identified as a rash, is warranted because 
these disorders are the result of his period of active duty 
service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); 
Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a 
specific finding as to whether the veteran engaged in 
combat).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. § 3.304(f).  In this case, there is 
no competent medical diagnosis of PTSD.  Specifically, the 
evidence of record reflects that the veteran underwent 
psychiatric treatment during his period of active duty 
service, has continued such treatment after separation, and 
his psychiatric symptoms have been variously diagnosed as 
transient situational disturbance in a personality disorder, 
chronic persistent depression, and major depression with 
severe and psychotic features; however, these records are 
silent with respect to findings or diagnoses of PTSD.  
Accordingly, inasmuch as there is no current diagnosis of 
PTSD, service connection for this disorder cannot be granted.

Moreover, with respect to element (2), medical nexus, no 
competent medical nexus exists.  In the absence of a current 
diagnosis of PTSD, a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002); 38 C.F.R. § 3.159(c)(4).  To the extent that the 
veteran himself is attempting to provide a nexus between his 
claimed disability and his military service, his statements 
are not probative of a nexus between the condition and 
military service.  See Espiritu v.Derwinski, 2 Vet. App. 492 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Accordingly, the Board finds that element (2) 
above has not been satisfied.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, even assuming that the asserted 
stressors occurred, the Board notes that given that the first 
two elements are not met, service connection cannot be 
granted on a single element alone.  Therefore, a thorough 
discussion and evaluation of the third element is not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran).

Similarly, with respect to the claim of entitlement to 
service connection for a skin disorder, identified as a rash, 
the evidence of record reflect that the veteran's service and 
post-service medical records are silent with respect to 
complaints of or treatment for a skin disorder, to include a 
rash.  Thus, inasmuch as there is no competent medical 
evidence that the veteran currently suffers from a skin 
disorder, to include a rash, service connection for this 
claim must also be denied.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
competent medical evidence of diagnoses of PTSD and a skin 
disorder, service connection for these claims may not be 
granted.  See also Degmetich, 104 F. 3d 1328.  Thus, service 
connection for PTSD and a skin disorder, identified as a 
rash, must be denied on this basis alone.

To the extent that the veteran himself has claimed that he 
currently has PTSD and a skin disorder which are related to 
service, as a layman he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence weighs against the 
veteran's claims and therefore, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.  Accordingly, the claims of 
entitlement to service connection for PTSD and a skin 
disorder, identified as a rash, are denied.

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in December 2002 and 
provided to the appellant prior to the March 2003 rating 
decision on appeal satisfies the duty to notify provisions as 
this letter discusses the criteria with respect to the 
appellant's service connection claims.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of this notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records as well as private 
medical statements and written communications from the 
veteran.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, which 
indicates that the veteran does not currently have PTSD or a 
skin disorder, warrants the conclusion that a remand for an 
examination and opinion is not necessary to decide the claim.  
See 38 C.F.R. § 3.159 (c)(4).  As service and post service 
medical records provide no basis to grant these claims, and 
provide highly negative evidence against these claims, the 
Board finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In this case, it is important to note that the Board has 
considered the medical evidence cited above and the decision 
in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, the outcome of this claim hinges on the absence of 
competent medical evidence of current findings of PTSD and a 
skin disorder as well as what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of the residuals of an in-service injury, referral 
of this case to obtain an examination and/or an opinion as to 
the etiology of the veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on his uncorroborated assertions.  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of the claims of 
service connection for PTSD and a skin disorder for an 
examination or to obtain a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).  In this case, the evidence of record does not 
support the veteran's claims of entitlement to service 
connection for PTSD and a skin disorder.  

With respect to records from the Social Security 
Administration, it is noted that VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  VA's duty to assist thus 
includes the responsibility to obtain any relevant records 
from the Social Security Administration.  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  However, absent evidence that the veteran was 
treated for any of the above disabilities in service, Social 
Security Administration records would not assist the veteran 
with his claim.  Consequently, any Social Security 
Administration records not currently secured could not alter 
the ultimate disposition of the above appeals that are being 
denied.  VA is not required to search for evidence which, 
even if obtained, would make no difference in the result.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  As service and post-service medical records 
provide highly probative evidence against these claims, the 
decision from the Social Security Administration notes the 
veteran's psychiatric diagnoses as major depression with 
severe and psychotic features and panic attacks with no 
mention of PTSD or skin impairment, and the veteran has not 
indicated that records in connection with this decision are 
relevant to his claims, a recent Social Security 
Administration decision regarding the nature and extent of 
his current disorders would not provide a basis to grant any 
of these claims.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A. 


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a skin disorder, 
claimed as a rash, is denied.  


REMAND

The veteran is claiming entitlement to service connection of 
diabetes mellitus as secondary to herbicide exposure.  
Essentially, he contends that he suffered herbicide exposure 
while aboard a ship which conducted missions on waterways in 
the Republic of Vietnam.

Veterans who can prove service in Vietnam are presumed to 
have experienced Agent Orange exposure.  See 38 U.S.C.A. 
§ 1116(f).  See 38 C.F.R. §§ 3.307(a), 3.313(a).  Service in 
the waters off Vietnam does not constitute service in 
Vietnam.  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97)

The central issue to this claim is whether or not the 
conditions of the veteran's service constituted service in 
the Republic of Vietnam as contemplated by the regulations 
concerning herbicide exposure.  The veteran acknowledges that 
he served onboard ship (which does not trigger the statutory 
presumption); however, he argues that he had service in 
Vietnam by virtue of going on shore in connection with 
loading and unloading supplies and transporting soldiers.  

In this regard, it is noted that, the most recent statement 
of the case was issued in March 2004; however, from June 2004 
to November 2006, additional relevant evidence in connection 
with the ship onboard which the veteran served was added to 
his claims file.  This evidence, to include a response from 
the Department of the Army and the National Archives, 
suggests that the veteran may have had service in Vietnam by 
going on shore.  Pursuant to 38 C.F.R. § 20.1304, pertinent 
evidence received by the Board under this section 
necessitates a return of the case to the RO for review, 
consideration, and preparation of a supplemental statement of 
the case prior to a Board decision unless there has been a 
waiver of such referral.  No such waiver is of record.  
Therefore, to avoid potential prejudice to the veteran, the 
appeal with respect to the issue of entitlement to service 
connection for diabetes mellitus must be remanded to the RO 
for initial consideration of the additional evidence and 
argument submitted on the veteran's behalf.  See 38 C.F.R. 
§§ 19.31, 20.800, 20.1304; Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the case is REMANDED for the following action:

After completing any additional necessary 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for diabetes mellitus, 
considering the new evidence secured 
since the March 2004 statement of the 
case.  If the disposition remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


